EXHIBIT 10.1
SECOND AMENDMENT
TO EMPLOYMENT AGREEMENT BETWEEN NATIONAL OILWELL VARCO L.P.,
NATIONAL OILWELL VARCO, INC. AND MERRILL A. MILLER, JR.
          This Second Amendment To Employment Agreement (this “Second
Amendment”) between National Oilwell Varco L.P., a Delaware limited partnership
(the “Company”), National Oilwell Varco, Inc., a Delaware corporation (“NOI”),
and Merrill A. Miller, Jr. (the “Executive”) entered into as of January 1, 2002
(the “Original Agreement”), and subsequently amended on December 22, 2008 (the
“First Amendment”) is executed by the Company, NOI and the Executive on this
31st day of December 2009, to be effective as of such date. (The Original
Agreement, as amended by the First Amendment, is referred to herein as the
“Agreement.”)
WITNESSETH:
          Whereas, the Company, NOI and the Executive desire to amend the
Agreement to comply with new Internal Revenue Service guidance contained in
Revenue Ruling 2008-13, 2008-10 I.R.B. 518 (Mar. 10, 2008) (“Revenue Ruling
2008-13”);
          Whereas, the Agreement must be amended on or before December 31, 2009
to comply with Revenue Ruling 2008-13; and
          Now, Therefore, in consideration of the premises and the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

1.   Subclauses (A), (B) and (C) of Section 4(a)(i) of the Agreement are hereby
amended and restated in their entirety to provide as follows:

     (A) the sum of (1) the Executive’s Annual Base Salary in effect for the
year of Termination (the “Termination Base Salary”) through the Date of
Termination to the extent not theretofore paid, (2) 50% of Executive’s
Termination Base Salary; and (3) any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts described in clauses (1),
(2) and (3) shall be hereinafter referred to as the “Accrued Obligations”), and
     (B) an amount equal to 3.5 times Executive’s Termination Base Salary, and
     (C) an amount equal to the maximum amount of employer matching
contributions that could have been credited to the Executive under the Company’s
401(k) Savings Plan (without regard to any applicable nondiscrimination tests),
any other excess or supplemental retirement plan in which the Executive
participates or any other deferred compensation plan during the twelve
(12) month period immediately preceding the month of the Executive’s Date of
Termination multiplied by three, such amount to be grossed up so that the amount
the Executive actually receives after payment of any federal or state taxes
payable thereon equals the amount first described above.

2.   The last word of clause (vii) of Section 4(a) of the Agreement shall be
deleted, the period at the end of clause (viii) of Section 4(a) of the Agreement
shall be deleted and a semicolon and the word “and” shall be substituted at the
end of such clause (viii) in lieu of the deleted period.

50257788.2

-1-



--------------------------------------------------------------------------------



 



3.   A new clause (ix) shall be added to Section 4(a) of the Agreement
immediately following clause (viii) to provide as follows:

     (ix) No amounts shall be payable to Executive under any bonus plan
maintained by the Company or NOI (or a similar or successor plan) for the year
in which the Date of Termination occurs.

4.   This Second Amendment shall be binding on each party hereto only when it
has been executed by all of the parties hereto, and when so executed, shall,
unless otherwise provided by a specific provision of this Second Amendment, be
and become effective.

5.   All references to “Agreement” contained in the Agreement shall be deemed to
be a reference to the Agreement, as amended by this Second Amendment. Certain
capitalized terms used herein that are not otherwise defined are defined in the
Agreement and the terms defined in this Second Amendment shall be incorporated
in the Agreement with the same meanings as set forth herein.

6.   The validity, interpretation, construction and enforceability of this
Second Amendment shall be governed by the laws of the State of Texas, without
reference to principles of conflict of laws.

7.   Except as amended by this Second Amendment, the Agreement shall remain in
full force and effect.

8.   This Second Amendment may be executed in one or more counterparts, and by
the parties hereto in separate counterparts, each of which when executed shall
be deemed to be an original but all of which shall constitute one and the same
agreement.

Signature Page to Follow

-2-



--------------------------------------------------------------------------------



 



          In Witness Whereof, the Company, NOI and the Executive have executed
this Second Amendment to be effective as set forth herein.

            NATIONAL OILWELL VARCO L.P.
By Its General Partner, NOW Oilfield Services,
Inc.
      By:   /s/ Raymond Chang         Name:   Raymond Chang         Title:  
Vice President        NATIONAL OILWELL VARCO, INC.
      By:   /s/ Raymond Chang         Name:   Raymond Chang         Title:  
Vice President        EXECUTIVE
      /s/ Merrill A. Miller, Jr.       Merrill A. Miller, Jr.           

-3-